 



DOCUMENT SECURITY SYSTEMS, INC.

200 CANAL VIEW BOULEVARD

SUITE 300

ROCHESTER, NEW YORK 14623

 

July 31, 2018

 

Personal & Confidential

 

Robert Bzdick

325 Dunes Blvd

Naples, Fl. 34110

 

Dear Mr. Bzdick:

 

As mutually agreed, your employment with Document Security Systems, Inc. and
Premier Packaging Corporation (collectively, the “Company”) will end as of the
close of business on August 1, 2018 (the “Separation Date”).

 

We mutually agree to void your remaining Employment Agreement, as amended, and
replace same with this Noncompete Agreement, as set forth below. This letter
describes the terms of the “Noncompete Agreement”. Please read it carefully. You
should also feel free to have your attorney review this document prior to
signing it. Should you choose not to sign this Agreement, your last day of
active employment with the Company will still be August 1, 2018, and you will
receive no additional benefits beyond your last pay check.

 

All of your employment-related benefits will end on your separation date or on
the last day of the month in which you are separated. You will be separately
advised of your COBRA rights in future correspondence following the separation
date.

 

Signing this Agreement is your acknowledgement that you have received or will
receive, consideration from the Company to which you were not otherwise
entitled, and you acknowledge the receipt and sufficiency of this consideration
by signing the Agreement.

 

1.Last Paycheck. You will receive your regular wages and employment-related
benefits through the Separation Date, which will be paid in accordance with the
Company’s customary payroll cycle. You will receive this payment whether or not
you chose to sign this Agreement. Also, Company shall pay you the pro-rata
contractual performance bonus amount accrued and earned by you through the
Separation Date, less applicable deductions and withholdings. You confirm and
agree that upon receipt of this payment, you have received from the Company all
compensation and other amounts due or accrued through the Separation Date.

 



 1 

 

 

2.NONCOMPETE TERMS AND CONDITIONS.

 

(a)The Company shall pay you a total of Three Hundred Four Thousand Dollars
($304,000.00) as consideration for the non-competition and non-solicitation
restrictive covenants contained in Paragraph 6 below. This noncompete payment
will be paid to you on a monthly basis commencing on the date that is seven (7)
days following your execution and delivery of this Agreement to Company.
Delivery shall be completed upon deposit with a reputable overnight delivery
service (charges prepaid), or certified United States mail, postage prepaid
return receipt requested, or personal delivery to Document Security Services,
Inc., Attn: Philip Jones, 200 Canal View Blvd, Suite 300, Rochester, New York
14623, and on or before the first Friday of every month thereafter, for a total
of 19 equal payments of $16,000. The Company will issue you an IRS Form 1099 for
each tax year covered by this benefit.

 

(b)The Company shall continue to pay the cost of your health and dental and
vision insurance coverage for nineteen (19) months or while you remain enrolled
in and entitled to Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
coverage or until you are eligible for such benefits from a new employer,
whichever is shorter. This benefit will be paid on a monthly basis on or before
the first Friday of each month. As a condition precedent to receiving this
benefit, you agree and acknowledge that you must properly and timely complete
and return the required COBRA enrollment forms. The Company will issue you an
IRS Form 1099 for each tax year covered by this benefit.

 

(c)The Company makes no representations to you regarding the taxability and/or
tax implications of these payments. The Company shall have no responsibility or
liability for any federal, state or local taxes that may be owed by you in
connection with the payments made pursuant to this Agreement. You agree and
acknowledge that you shall assume full responsibility and shall be solely liable
for all taxes, penalties and interest individually owed by you with respect to
any payments made pursuant to this Agreement.

 

The source of all payments made pursuant to this Agreement shall be Premier
Packaging Corporation. If Premier Packaging Corporation is sold by the parent
company prior to the full satisfaction of this Agreement by the Company, then
all remaining payments due hereunder shall be paid in one lump sum upon closure
of such sale.

 



 2 

 

 

You and Company specifically acknowledge that you would not be entitled to the
payments described above in the absence of this Noncompete Agreement. You hereby
acknowledge that the payments by Company will be made to you as consideration
for the promises made by you in this Noncompete Agreement.

 

You specifically acknowledge that, among other remedies, Company is entitled to
cease all payments under this Agreement and recoup all payments previously made
in the event that you revoke, violate or breach this Agreement, or discontinue
any promised act. In the event that you breach this Agreement by bringing suit
or filing a claim with an administrative agency, then you must, as a condition
precedent, repay to Company in cash all of the consideration received by you
pursuant to this Agreement. In any such matter, you also agree to pay all
damages suffered by Company, including but not limited to Company’s attorneys’
fees.

 

3.Confidential Information and Company Property. You agree that you have never,
and will not at any time after the date hereof: (i) use any business information
of Company, including client lists, marketing plans, and financial information
(“Confidential Information”), for your own benefit or for the benefit of any
person or entity; (ii) disclose to any other person or entity any Confidential
Information; (iii) remove from any Company premises or make copies of any
Confidential Information, in any form. You agree to promptly return to Company
all copies in your possession of any Confidential Information, in any form. You
will not at any time assert any rights in or with respect to any Confidential
Information.

 

You agree to promptly return to Company all documents, data, files, records,
computer software, passwords, access codes and related documentation, notebooks,
bulletins, manuals or other information pertaining to Company’s business and
agree not to keep photocopies.

 

You hereby acknowledge and agree that the prohibitions against disclosure of the
Confidential Information set forth herein are in addition to, and not in lieu
of, any rights or remedies which Company may have available by agreement or at
law or in equity to prevent the disclosure of trade secrets. The enforcement by
Company of its rights and remedies pursuant to this Agreement shall not be
construed as a waiver of any other rights or available remedies which it may
possess in law or in equity absent this Agreement.

 

Pursuant to the federal Defend Trade Secrets Act, you are advised that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

 3 

 

 



4.Unemployment. As further consideration for your execution of this Agreement,
Company agrees not to contest any application for unemployment insurance
benefits you may make. However, the Company is required to provide truthful
information to the New York State Department of Labor (the “DOL”) in response to
any such application and the DOL determines your eligibility for unemployment
insurance benefits.

 

5.Non-Disparagement. The parties mutually agree to refrain from making any
statement, including to any person now or hereafter employed by or affiliated
with Company, whether oral or written, which disparages the Company and/or any
of its owners, management, employees, consultants, directors, products or
services, or likewise disparages Mr. Bzdick.

 

6.Non-Competition Covenant / Non-Solicitation Covenant. As a further condition
of Company entering into this Noncompete Agreement and providing the benefits
described in Paragraph 2, above, you agree to comply with and abide by, for 24
months from the effective date hereof, the non-competition and non-solicitation
covenants set forth in the Employment Agreement between you and Company, dated
February 12, 2010, and Amendment No. 1 to Employment Agreement, dated October 1,
2012, both of which are hereby incorporated by reference into this Agreement as
though fully set forth herein.

 

7.Neutral Reference. In the event Company is contacted by a prospective employer
regarding the details of your employment with Company, Company agrees to only
confirm your dates of employment and the title of the position you held.

 

8.No Admission. This Agreement shall not, in any way, be construed as an
admission by either party that it has acted wrongfully with respect to the other
party or that either party has any rights whatsoever against the other party
except as specified herein.

 

9.Agreement Confidential. You represent that you have kept and that you shall
keep the terms and existence of this Agreement completely confidential and that
you have not disclosed and will not disclose any information concerning this
Agreement or its existence to anyone other than your accountant and/or attorney
and/or immediate family members or as may otherwise be required by law. If
required by law, the Company shall be permitted to publicly disclose the terms
hereof to the extent necessary to satisfy its obligations under applicable
federal and state laws, rules or regulations pertaining to publicly traded
companies.

 



 4 

 

 



10.Release of All Claims. As a material inducement to Company to enter into this
Agreement and in consideration for the above, you agree to forever release,
acquit and discharge Company and any affiliated firms, companies and their
employees, representatives, attorneys, benefit plans and plan fiduciaries,
partners, predecessors, successors and assigns, from and against any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and all claims for attorneys’ fees, costs and
disbursements, which you now have, own or hold or claim to have, own or hold or
which you owned or claimed to have, owned or held, (except for those arising
after the date that this Agreement is executed). The claims you are giving up
include, but are not limited to, claims related, directly or indirectly, to your
employment with Company, including your separation from employment.

 

You specifically agree that you are fully and forever giving up all of your
legal rights and claims against Company, whether or not presently known to you,
that are based on events occurring before you sign this Agreement. You agree
that the legal rights and claims you are waiving include all rights and claims
under, as amended, Title VII of the Civil Rights Act of 1964 (“Title VII”), the
Civil Rights Act of 1866 and 1991, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Rehabilitation Act,
Americans with Disabilities Act (“ADA”), the Genetic Information
Nondiscrimination Act, the Equal Pay Act, the New York State Human Rights Law,
the Florida Civil Rights Act, the Florida Whistleblower Act and any similar
federal, state or local statute, rule, regulation, ordinance or common law. You
specifically agree that you are releasing claims of discrimination based upon
age, race, color, sex, sexual orientation or preference, marital status,
religion, national origin, citizenship, veteran status, criminal background
status, disability, genetic predisposition or carrier status and any other
legally protected categories.

 

You also agree that the legal rights and claims you are giving up include rights
under, as amended, the Family and Medical Leave Act of 1993 (“FMLA”), the New
York Paid Family Leave Law, the Employee Retirement Income Security Act
(“ERISA”), the federal Worker Adjustment and Retraining Notification Act, the
New York Worker Adjustment and Retraining Notification Act, the New York Labor
Law (except unemployment insurance and minimum wage claims), the New York
Business Corporation Law, the Florida Minimum Wage Act, and any similar federal,
state or local statute, rule, regulation, ordinance or common law. You agree
that the legal rights and claims you are giving up include all common law rights
and claims, such as breach of express or implied contract, tort (whether
negligent or intentional), wrongful discharge, constructive discharge,
infliction of emotional distress, defamation, promissory estoppel, and any claim
for fraud, omission or misrepresentation, breach of express or implied duties or
violation of public policy or policies, practices or procedures of Company. You
agree that you are giving up and forever releasing any right you may have to
attorneys’ fees for any of the rights and claims described in this Paragraph 10.

 



 5 

 

 

You understand that the claims you are releasing do not include your vested
rights, if any, under any qualified retirement plan in which you participate,
and your COBRA, unemployment insurance and workers’ compensation rights, if any.
Nothing in this Agreement shall constitute a waiver of any claims against
Company that arise after the date you sign this Agreement or the right to file
an administrative charge with a governmental agency or participate in an
administrative or court investigation, hearing or proceeding, or any other right
that cannot be waived as a matter of law. However, you agree to waive and
release your right to receive any individual remedy or to recover any individual
monetary or non-monetary damages as a result of any administrative charge,
complaint or lawsuit filed.

 

The Company releases you from and against charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expense
arising from acts that fall within your scope of employment, known or unknown,
suspected or unsuspected and all claims for attorneys’ fees, costs and
disbursements, which it now has, owns or holds or claims to have, own or hold or
which it owned or claimed to have, owned or held (except for those arising after
the date that this Noncompete Agreement is executed).

 

This Release of all Claims does not affect either party’s rights as expressly
created by this Agreement and does not limit either party’s ability to enforce
this Agreement or to challenge the enforceability of this Agreement.

 

11.Damages/Breach.

 

If you are found by a Court to have violated this Agreement, including the terms
of paragraphs 3, 5, 6, 9 and 10, you will be responsible to Company for all
damages it sustain. In an action for breach of this Agreement, the prevailing
party shall be entitled to recover attorneys’ fees from the opposing party.

 



 6 

 

 

If you breach the terms of this Agreement, Company is free to cease any or all
of its obligations under this Agreement.

 

You agree to return to Company all sums paid pursuant to or in furtherance of
this Agreement in the event of a breach by you of the representations, covenants
or agreements contained herein. This remedy shall be in addition to and not in
substitution of any and all rights or remedies which Company may otherwise have
against you for breach of the representations, covenants or agreements contained
herein.

 

12.Construction. This Agreement shall be governed and construed in accordance
with the laws of the State of New York. This Agreement shall be construed
accordingly to its fair meaning, the language used shall be deemed the language
chosen by the parties to express their mutual intent, and no presumption or rule
of strict construction will be applied against any party. Any suit brought
relating to this Agreement or to your employment must be brought in the federal
or state court located in the County of Monroe, State of New York.

 

13.Return of Company Property. You warrant that you have returned or will return
by your last day of active employment all Company issued property in your
possession, including but not limited to, data of any type whatsoever that has
been in your possession or control, electronic devices (i.e., cellphones,
laptops, tablets, etc.), credit cards, keys, pass cards and badges.

 

14.Knowing and Voluntary. You expressly warrant that you have read and fully
understand this Agreement; that you have been advised to and have had an
opportunity to consult with any attorney before signing it. You and Company
acknowledge that this Agreement is voluntary and that no one is making or
forcing either party to enter into it.

 

15.Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire understanding between the parties and supersedes any and all
prior understandings or agreements, oral or written, between the parties
relating to the subject matter of this Agreement which are not fully expressed
in this Agreement. No modification or waiver of any provision of this Agreement
shall be effective unless it is in writing and signed by the party sought to be
charged with that modification or waiver.

 



 7 

 

 

16.Partial Unenforceability. If any portion of this Agreement shall be found
unenforceable, that shall not affect the enforceability of the remainder of the
Agreement.

 

17.Headings. The headings contained in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

 

18.Time to Consider/Revoke. You have up to twenty-one (21) calendar days from
the date you first received this Agreement to accept the terms by signing and
dating it in the space designated below and returning a signed copy to me. You
may sign and return this Agreement any time before the end of the 21-day period,
but you are not required to do so and may take the entire 21-day period to
consider whether you wish to accept. You agree that any amendments made to this
Agreement, whether material or immaterial, made after the date you first
received it will not re-start the 21-day period.

 

You shall have an additional seven (7) calendar days to revoke your acceptance
of this Agreement. If you do not revoke your acceptance, then the 8th day after
the date of your signature will be the “Effective Date” of the Agreement and you
may not thereafter revoke it. To revoke this Agreement, you agree to send
written notice to: Document Security Services, Inc., Attn: Philip Jones, 200
Canal View Blvd Suite 300, Rochester, New York 14623. You may personally deliver
the notice, or you may mail it. If sent by mail, the revocation notice must be
postmarked within the seven (7) calendar day period and sent by certified mail,
return receipt requested. You acknowledge and agree that if you exercise your
right to revoke this Agreement, your termination of employment will nevertheless
have occurred on the separation date, you will not be entitled to the separation
benefits set forth in this Agreement, and you will immediately return to the
Company any of such benefits you have already received.

 

We wish you the very best in your future endeavors.

 



  Very truly yours,       Date: July 31, 2018 By: /s/ Jeffrey
Ronaldi                                               Name: Jeffrey Ronaldi  
Title: CEO



 



 8 

 



 

BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAD THE OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY OF MY CHOICE, I UNDERSTAND ITS TERMS AND I
VOLUNTARILY AGREE TO THEM.

 



Date: July 31, 2018 /s/ Robert Bzdick                                      
Robert Bzdick

 



 9 

 



